

116 S4010 IS: Creating Hope Reauthorization Act
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4010IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to make permanent the authority of the Secretary of Health and Human Services to issue priority review vouchers to encourage treatments for rare pediatric diseases.1.Short titleThis Act may be cited as the Creating Hope Reauthorization Act.2.Providing for permanent authority to issue priority review vouchers to encourage treatments for rare pediatric diseasesSection 529(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)) is amended by striking paragraph (5).